Citation Nr: 0620270	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-37 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1971 to February 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Baltimore RO.  In February 2005, a 
hearing was held before the undersigned.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in combat in Vietnam (he was awarded a 
Combat Action Ribbon).  On August 2003 VA examination the 
examiner found that the veteran did not meet the diagnostic 
criteria for PTSD.  His treating physician at a VA Medical 
Center has diagnosed combat related PTSD.  However, the 
treatment records do not reflect the basis for the diagnosis.  
As additional treatment records that provide a more complete 
picture of the veteran's symptoms and list a diagnosis of 
PTSD have been received since the VA examination, another 
examination to conclusively determine whether the veteran has 
PTSD is indicated.

The veteran reported that he is seen at a Vet Center.  Any 
records of these visits have not been associated with the 
claims file.  Furthermore, the veteran receives ongoing VA 
treatment with Dr. T.  The claims file does not contain any 
VA treatment records since January 2005.  VA treatment 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  Here, the veteran has not been provided notice 
regarding the rating of PTSD or effective dates of awards.  
Since the case is being remanded anyway, there is an 
opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding the rating of PTSD and 
the effective dates of awards in 
accordance with the Court's guidance in 
Dingess/Hartman, supra.

2.  All records of VA treatment the 
veteran received for PTSD since January 
2005 should be obtained and associated 
with the claims file (this should include 
any Vet Center records, as well as an 
VAMC records.

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine whether or not he has PTSD 
based on a stressor in service.  The 
examiner must review the veteran's claims 
file in conjunction with the examination, 
and should note that the veteran served 
in combat (and that it is not in dispute 
that he was exposed to a stressor event 
in service).  The examiner should opine 
whether the veteran has PTSD related to 
his service, and should explain the 
rationale for the opinion given.

4. The RO should then review the claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

